18-988
     Rahaman v. Barr
                                                                            BIA
                                                                       Wright, IJ
                                                                    A206 233 434
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 16th day of July, two thousand twenty.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8            RAYMOND J. LOHIER, JR.,
 9            STEVEN J. MENASHI,
10                 Circuit Judges.
11   _____________________________________
12
13   HANIF RAHAMAN,
14            Petitioner,
15
16                     v.                                  18-988
17                                                         NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                   David J. Rodkin, New York, NY.
24
25   FOR RESPONDENT:                   Joseph H. Hunt, Assistant Attorney
26                                     General; Claire L. Workman, Senior
27                                     Litigation Counsel; Nelle M.
28                                     Seymour, Trial Attorney, Office of
 1                                    Immigration Litigation, United
 2                                    States Department of Justice,
 3                                    Washington, DC.

 4          UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED that the petition for review

 7   is DENIED.

 8          Petitioner     Hanif   Rahaman,   a    native   and    citizen   of

 9   Bangladesh, seeks review of a March 16, 2018, decision of the

10   BIA affirming a June 13, 2017, decision of an Immigration

11   Judge (“IJ”) denying his application for asylum, withholding

12   of removal, and relief under the Convention Against Torture

13   (“CAT”).      In re Hanif Rahaman, No. A 206 233 434 (B.I.A. Mar.

14   16, 2018), aff’g No. A 206 233 434           (Immig. Ct. N.Y. City June

15   13, 2017).       We assume the parties’ familiarity with the

16   underlying facts and procedural history.

17          Under the circumstances of this case, we have reviewed

18   both    the    IJ’s    and    BIA’s   decisions    “for   the   sake    of

19   completeness.”        Wangchuck v. Dep’t of Homeland Sec., 448 F.3d
20   524, 528 (2d Cir. 2006).         The applicable standards of review

21   are well established.         See 8 U.S.C. § 1252(b)(4)(B); Hong Fei

22   Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018).             “Considering

23   the totality of the circumstances, and all relevant factors,

24   a trier of fact may base a credibility determination on the
                                  2
 1   demeanor, candor, or responsiveness of the applicant . . . ,

 2   the consistency between the applicant’s . . . written and

 3   oral statements . . . , the internal consistency of each such

 4   statement, the consistency of such statements with other

 5   evidence   of   record   . . . without   regard   to   whether    an

 6   inconsistency, inaccuracy, or falsehood goes to the heart of

 7   the applicant’s claim, or any other relevant factor.”               8

 8   U.S.C.   § 1158(b)(1)(B)(iii).     “We   defer . . . to an       IJ’s

 9   credibility determination unless, from the totality of the

10   circumstances, it is plain that no reasonable fact-finder

11   could make such an adverse credibility ruling.”        Xiu Xia Lin

12   v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei

13   Gao, 891 F.3d at 76.        Substantial evidence supports the

14   agency’s determination that Rahaman was not credible as to

15   his claim that he was persecuted on account of his membership

16   in the Bangladesh Nationalist Party (“BNP”).

17       The agency reasonably relied on several inconsistencies

18   within Rahaman’s statements and between his statements and

19   documentary evidence. See 8 U.S.C. § 1158(b)(1)(B)(iii); Hong

20   Fei Gao, 891 F.3d at 77.          As the IJ found, Rahaman’s

21   statements and evidence concerning alleged attacks by the

22   Awami League reflected inconsistencies about where he was

23   attacked, what his injuries were, who was present during each
                                   3
 1   attack, and who reported the attacks to the police.                  For

 2   instance,     in    his   statement   in   support   of   his     asylum

 3   application, Rahaman described an October 2012 attack as one

 4   in which he was beaten with rods and sticks resulting in

 5   bruising. He claimed he took over-the-counter medication, and

 6   that his party leaders reported the attack to the police on

 7   his behalf.        In contrast, during cross-examination, Rahaman

 8   testified that the attack occurred at a BNP meeting, that

 9   fellow BNP members were helping him hang posters, that he

10   suffered a broken nose requiring hospitalization, and that he

11   went to the police himself.

12       These inconsistencies regarding material aspects of his

13   alleged persecution constituted substantial evidence for the

14   agency’s adverse credibility determination.           See Xian Tuan

15   Ye v. Dep’t of Homeland Sec., 446 F.3d 289, 295 (2d Cir. 2006)

16   (holding that “material inconsistency in an aspect of [the]

17   story that served as an example of the very persecution from

18   which [petitioner] sought asylum . . . afforded substantial

19   evidence    to      support   the   adverse   credibility       finding”

20   (internal citation and quotation marks omitted)).           The agency

21   was not required to credit Rahaman’s explanations that he

22   forgot to include information in his application and that he

23   did not review all of his corroborating documents since the
                                  4
 1   explanations did not resolve any inconsistencies.                      See Majidi

 2   v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner

 3   must do more than offer a plausible explanation for his

 4   inconsistent statements to secure relief; he must demonstrate

 5   that a reasonable fact-finder would be compelled to credit

 6   his    testimony.”           (internal       quotation        marks    omitted).

 7   Moreover, Rahaman’s omissions were not minor. Rather, they

 8   concerned      one    of    the    most     serious    incidents      of    alleged

 9   persecution.

10         The     agency        also     reasonably        relied     on       multiple

11   inconsistencies            between        Rahaman’s    testimony        and     his

12   supporting letters.            8 U.S.C. § 1158(b)(1)(B)(iii).                 While

13   testifying, Rahaman stated that he was familiar with the

14   contents of his supporting letters and that he had reviewed

15   them in his native language prior to the hearing. But his

16   description of individuals who submitted letters and their

17   connection      to     his     attacks       greatly     differed      from     the

18   information in the letters.                For example, Rahaman testified

19   that Amdur Rahim was a local man who may have witnessed one

20   of his beatings, but also testified that they never engaged

21   in any political activities together and that he did not

22   recall      whether    Rahim       ever    supported    the    BNP.    In    marked

23   contrast, Rahim’s letter states he was an active BNP party
                                  5
 1   member   and     that        he    distributed   BNP    leaflets     alongside

 2   Rahaman during one of Rahaman’s attacks. Considering the

 3   inconsistencies          between        Rahaman’s      testimony     and   the

 4   documentary evidence, the agency reasonably found that his

 5   corroborating evidence failed to rehabilitate his testimony.

 6   See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007)

 7   (“An applicant’s failure to corroborate his or her testimony

 8   may bear on credibility, because the absence of corroboration

 9   in    general        makes    an     applicant   unable    to   rehabilitate

10   testimony that has already been called into question.”); see

11   also Y.C. v. Holder, 741 F.3d 324, 332 (2d Cir. 2013) (“We

12   defer to the agency’s determination of the weight afforded to

13   an alien’s documentary evidence.”).

14         Finally,        the     adverse    credibility      determination      is

15   bolstered       by    the     IJ’s    demeanor      finding.       “[W]e   give

16   particular deference to [credibility determinations] that are

17   based on the adjudicator’s observation of the applicant’s

18   demeanor,” particularly “where, as here, [the observations]

19   are    supported         by       specific   examples     of    inconsistent

20   testimony.”          Li Hua Lin v. U.S. Dep’t of Justice, 453 F.3d
21   99, 109 (2d Cir. 2006).              Contrary to Rahaman’s position, the

22   hearing transcript reflects Rahaman’s long pauses after he

23   was confronted with the inconsistencies in his application,
                                  6
 1   as well as   his subsequent unresponsive answers.

 2       Given the inconsistencies between his statements and

 3   between his testimony and the documentary evidence, as well

 4   as the demeanor finding, the “totality of the circumstances,”

 5   supports the adverse credibility determination.     Xiu Xia Lin,

 6 534 F.3d at 167 (quoting 8 U.S.C. § 1158(b)(1)(B)(iii)).

 7   That determination is dispositive of asylum, withholding of

 8   removal, and CAT relief because all three forms of relief are

 9   based on the same factual predicate.   See Paul v. Gonzales,

10   444 F.3d 148, 156-57 (2d Cir. 2006).

11       For the foregoing reasons, the petition for review is

12   DENIED.   All pending motions and applications are DENIED and

13   stays VACATED.

14                               FOR THE COURT:
15                               Catherine O’Hagan Wolfe,
16                               Clerk of Court




                                   7